DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,112,681 (hereafter ‘681) in view of Bey (U.S. Patent No. 3,500,080) hereafter Bey. 
 	Regarding claims 1 and 2, claim 1 of ‘681 discloses all of the limitations of the claims except for the limitations that regarding the structure of the yoke, namely that “the yoke is configured by stacking a plurality of thin steel plates, and parts corresponding to the center yoke, the back yoke and the yoke are integrated into an E-shaped yoke” and “wherein the E-shaped yoke is configured by stacking a plurality of thin steel plates in a radial direction.”
	Bey discloses that it was well known to construct an E-shaped yoke by stacking a plurality of thin steel plates in a radial direction (see Bey Fig. 2, items 21 and 22).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the yoke of ‘681 using the known method of forming an E-shaped yoke like that disclosed in Bey.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (Pub. No. US 2008/0068489 A1; hereafter Watanabe) in view of Bey.
Regarding claims 1-3, Watanabe discloses a lens barrel, comprising: an actuator configured to drive a lens back and forth along an optical axis direction (see Watanabe Fig. 2, item 17); and a lens frame that holds the lens and configured to be driven back and forth along the optical axis direction together with the lens by the actuator (see Watanabe Fig. 2, items 8 and 11); the actuator is disposed more to an outer peripheral side than an outer peripheral surface of the lens frame (see Watanabe Fig. 2, item 17, which surrounds the periphery of the lens 8), and has: two permanent magnets disposed substantially in parallel and spaced apart, with same poles facing each other (see Watanabe Fig. 2, item 20); a yoke unit that includes a center yoke portion provided between the two permanent magnets facing each other (see Watanabe Fig. 2, item 19, which can be construed as part of the yoke since it forms part of the magnetic circuit and is not itself a magnet.), a back yoke portion provided at a position in contact with a surface on an opposite side from facing poles of the permanent magnets (see Watanabe Fig. 2, item 18), and a yoke that magnetically couples the center yoke portion and the back yoke portion (see Watanabe Fig. 5, which shows the magnetic circuit formed by yoke 18 and pole 19 which forms an “E” shape); and a coil that is wound so as to surround the center yoke portion (see Watanabe Figs. 2 and 5, item 14); wherein the E-shaped yoke is configured so that a thickness of the center yoke is thinner than a thickness of the other parts (see Watanabe Fig. 2, item 19 is thinner than yoke portions 18).
Watanabe does not disclose that the yoke is configured by stacking a plurality of thin steel plates, and parts corresponding to the center yoke, the back yoke and the yoke are integrated into an E-shaped yoke; wherein the E-shaped yoke is configured by stacking a plurality of thin steel plates in a radial direction; and that the E-shaped yoke is thinner by stacking an E- shaped steel plate and a plurality of thin steel plates in which a part for the center yoke is cutout from the E-shaped steel plate.
Bey discloses that the yoke is configured by stacking a plurality of thin steel plates, and parts corresponding to the center yoke, the back yoke and the yoke are integrated into an E-shaped yoke (see Bey Fig. 2, items 20-22).
Both the method of producing the yoke through bending as taught by Watanabe, and by stacking laminated plates, as taught by Bey are disclosed as well-known methods for forming an “E” shaped yoke for an actuator. It therefore would have been well within the purview of one having ordinary skill in the art at the time the invention was filed to form the yoke of Watanabe either by bending or by stacking, as disclosed by Watanabe and Bey, respectively, in order to obtain the desired yoke shape. Since both techniques were disclosed as well-known in the art at the time the invention was filed, and the results were therefore predictable, use of either technique is obvious to the ordinary workman in the art.
In the combination of Watanabe and Bey, the inner yoke portion would have to be formed by fewer stacked plates than the outer yoke portion in order to preserve the shape of the yoke shown in Watanabe, and such a shape has an advantage over the yoke shape of Bey in providing an accommodating space for the coil in the yoke which reduces the overall size of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	8/25/2022